DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “33”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

the Abstract of the instant invention is having more than one paragraph.
  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luciani (US 2016/0128384).
As per claim 1: Luciani discloses a method for supplying a liquid to an inhaler cartridge (as shown in fig. 1) including a housing body 2 including an accommodation space 3 (see fig. 1; wherein the atomizer element 3 is located) capable of accommodating a liquid (wherein the atomizer is storing liquid/substance); a first opening (wherein an electric battery element 5 is connected to the atomizer 3) communicating with the accommodation space 3 and opened in a first direction (vertical with the inhaler), and a second opening 6 (wherein the liquid refilling accessible) communicating with the accommodation space 3 and opened in a second direction (horizontal with the inhaler) substantially perpendicular to the first direction, and a cap (wherein the electric battery 5 attached to the atomizer end) configured to be formed separately from the housing body 2 and close the first opening (wherein the electric battery and atomizer are separately attached/connected together), the method comprising steps of: closing the first opening with the cap (5), and after the first opening is closed, supplying the liquid to the accommodation space 3 through the second opening 6 (see fig. 2b; 4; Para. [0072]; wherein the liquid from special bottle 10 injected liquid to the valve/opening 6 to be inhaled). 

As per claims 2: Luciani discloses the method, comprising the step of: after the liquid is supplied to the accommodation space 3, bringing a porous member (wick) 3a into contact with the liquid to hold the liquid in the porous member.

Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hon (US 8899239).
As per claim 1: Hon discloses a method for supplying a liquid to an inhaler cartridge including a housing body 6 including an accommodation space capable of accommodating a liquid (wherein the liquid storage container is located 213), a first opening communicating with the accommodation space and opened in a first direction (see fig. 8; horizontal respect to the inhaler) , and a second opening (the liquid refilling valve 212 is vertical respect to the inhaler ) communicating with the accommodation space and opened in a second direction substantially perpendicular to the first direction (see fig. 8), and a cap 215 configured to be formed separately from the housing body 6 and close the first opening, the method comprising the steps of: closing the first opening with the cap 215, and after the first opening is closed, supplying the liquid to the accommodation space through the second opening (wherein the liquid refilling valve 212 opening).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The following method of “the step of holding the liquid in the porous member includes a step of covering the second opening with the porous member”, in combination with all the other elements claimed, is not shown in the prior arts of record.
Further, the Examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831